                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

                            HEARING ON CITIZENSHIP MINUTES

 UNITED STATES OF AMERICA,                                     COURT MINUTES – CRIMINAL
                                                                 BEFORE: Michael J. Davis
                                   Plaintiff,                       U.S. District Court

 v.                                                Case No.:                 19-CR-00133-MJD-1
                                                   Date:                     November 21, 2019
 Khalid Hasan Mohamud,                             Court Reporter:           Renee Rogge
                                                   Courtroom:                13E
                                   Defendant.      Time Commenced:           10:34 a.m.
                                                   Time Concluded:           10:41 a.m.
                                                   Time in Court:            7 minutes




APPEARANCES:

 Plaintiff:     Alexander Chiquoine, Assistant U.S. Attorney
 Defendant:     Lisa M. Lopez, Assistant Federal Defender



PROCEEDINGS:

☒ Hearing on Citizenship:
 ☒ Oath of Allegiance was administered to Defendant. Defendant received Certificate of Citizenship.
 ☒ Defendant remanded to the custody of the U.S. Marshal.

Date: November 21, 2019                                                                            s/GRR
                                                                Courtroom Deputy to Judge Michael J. Davis
